Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, 17, 18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 1 including “wherein the leakage current blocking layer is spaced apart from one or more adjacent leakage current blocking layers” was not considered to be obvious.
The limitations of claim 7 including “wherein the leakage current blocking layer includes metal” was not considered to be obvious.
The limitations of claim 17 including “wherein the leakage current blocking layer includes metal” was not considered to be obvious.
Claims 12, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11, 13, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim  et al. (US 20120061578 A1) hereafter referred to as Lim
In regard to claim 11  Lim teaches a X-ray detector device [see Fig. 6 see paragraph 0060, 0030 “Referring to FIG. 6, the photosensitive pixel P' of the X-ray detector panel includes the transistor TR' and the photodiode PD' disposed on a base substrate 211” “Referring to FIG. 1, the X-ray detector panel includes a plurality of photosensitive pixels P arranged in a matrix defined by a plurality of gate lines GL and a plurality of data lines DL”] , comprising: 
a base substrate [“base substrate 211”];  
a thin film transistor [see paragraph 0032 “A first electrode of the photodiode PD is electrically coupled to a drain electrode of the transistor Tr, and a second electrode thereof is electrically coupled to one of a plurality of bias lines BL to which a bias voltage is applied”] disposed over the base substrate; 
a PIN (P type semiconductor-Intrinsic type semiconductor-N type semiconductor) diode [see paragraph 0067 “the photoconductive layer 233 may have a structure in which an n-type silicon layer, an intrinsic silicon layer, and a p-type silicon layer are sequentially stacked on one another. That is to say, the photodiode PD' may be a PIN diode”] configured to be connected to the thin film transistor, the PIN diode including a lower electrode [“upper layer 232 of the first electrode of the photodiode PD' is disposed on the lower layer 231 of the first electrode ”], a PIN layer [i.e. photoconductive layer 233], and an upper electrode [“second electrode 234 of the photodiode PD'”];  and 
a leakage current blocking layer [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current”] configured to cover a side surface of the PIN layer and contact the PIN layer; and 
an insulating layer [see Fig. 6, see paragraph 0073, 0074 “the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] covering the side surface of the leakage current blocking layer; and
a scintillator layer [see paragraph 0072 “scintillator layer 290”] disposed over the PIN layer, wherein the leakage current blocking layer is disposed between [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current, and the rest of the interlayer insulating layer 151 or 251 is formed of an insulating layer capable of preventing leakage current to some extent and having barrier characteristics”] the PIN layer and the insulating layer,
but does actually state and the leakage current blocking layer is made of different material from material of the insulating layer,
and does actually state in Fig. 6 that the X-ray detector device is a digital X-ray detector device.
However see paragraph 0073-0075 “For example, the region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode may be formed of an insulating layer having a band gap energy of about 8 eV to about 10 eV, and the rest of the interlayer insulating layer 151 or 251 may be formed of an insulating layer having a band gap energy of about 3 eV to about 10 eV” which is a different band gap, thus different material under broadest reasonable interpretation, see example in claims 1, 3, 5, 6,  13, 17 and 18 “the first interlayer insulating layer being formed of an insulating material having a band gap energy in a range of about 8 eV to about 10 eV” “the insulating material of the first interlayer insulating layer comprises a silicon oxide (SiOx) layer” “the insulating material of the second interlayer insulating layer comprises a silicon oxynitride (SiONx) layer”,
Thus it would be obvious to modify Lim to include that “and the leakage current blocking layer is made of different material from material of the insulating layer”.
The motivation is to obtain different band-gap for different function i.e. “effectively preventing leakage current” versus “preventing leakage current to some extent and having barrier characteristics”.
Now see paragraph 0009 “Signals read from each pixel in such a manner are digitized by an ADC, and are finally realized as digital images on a monitor”.
Thus it would be obvious to modify Lim to include that  the X-ray detector device is a digital X-ray detector device.
The motivation is that digitized information can be processed more efficiently such as by computing.
In regard to claim 13 Lim teaches wherein the  leakage current blocking layer is disposed along a side circumference of the PIN layer [see Fig. 6, see paragraph 0073, 0074 “a region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode is formed of an insulating layer capable of effectively preventing leakage current”, and this is different than “the rest of the interlayer insulating layer 151 or 251 is formed” and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer” i.e.  the insulation is a blanket layer thus it is all around the photodiode] .
In regard to claim 15 Lim does not actually state wherein the leakage current blocking layer contacts the lower electrode.  
However see that there are a plurality of pixels and see paragraph 0069 “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”.
Thus it would be obvious to modify Lim to include that wherein the leakage current blocking layer contacts the lower electrode. 
The motivation is ease of manufacture that the insulation is a bi-layer blanket layer thus it is all around the photodiode .
In regard to claim 19 Lim teaches wherein the leakage current blocking layer is made of different material [see paragraph 0073, 0068 “the region of the interlayer insulating layer 151 or 251 directly contacting the PIN diode may be formed of an insulating layer having a band gap energy of about 8 eV to about 10 eV” “second electrode 234 of the photodiode PD' may be formed of a transparent conductive material, for example, indium tin oxide (ITO), indium zinc oxide (IZO), or the like” “An interlayer insulating layer 251 is disposed over an entire surface of the base substrate 211, covering the photodiode PD' and the transistor TR'. The interlayer insulating layer 251 may be formed of a silicon oxide (SiOx) layer, or a stacked layer including a silicon oxide (SiOx) layer and a silicon oxynitride (SiONx) layer. For example, the interlayer insulating layer 251 may have a stacked structure including a silicon oxide layer having a relatively large band gap energy and a relatively small dielectric constant as a lower layer, and a silicon oxynitride (SiONx) layer having a relatively small band gap energy and a relatively large dielectric constant as an upper layer”] from material of the upper electrode.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
On page 8 the Applicant argues with respect to claim 11 that Lim does not teach the “different material” limitation.
However see the rejection above see that the materials are described and their band gap is described and they are identified as SiOx and SiONx, thus they are different materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818